        Case 2:21-cv-00389-CCW Document 7 Filed 05/24/21 Page 1 of 10




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


TAMMY MCCOY,                                    :
                                                :
                     Plaintiff,                 :
                                                :
v.                                              : Civil Action No. 2:21-CV-00389-CCW
                                                :
PAN AMERICAN GROUP, LLC,                        :
                                                :
                     Defendant.                 :
                                                :


                                             ORDER

       AND NOW, this _____ day of _________, 2021, upon consideration of the Motion of

Defendant PAN American Group LLC, to compel arbitration and dismiss the present action, and

any responses thereto, it is hereby ORDERED THAT:

       1. Defendant’s Motion is GRANTED;

       2. Plaintiff’s Complaint is hereby DISMISSED; and

       3. The parties are DIRECTED to proceed to arbitration in accordance with the parties’

          governing arbitration agreement.



                                                      _________________________________
                                                                                      J.
         Case 2:21-cv-00389-CCW Document 7 Filed 05/24/21 Page 2 of 10




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


TAMMY MCCOY,                                        :
                                                    :
                       Plaintiff,                   :
                                                    :
v.                                                  : Civil Action No. 2:21-CV-00389-CCW
                                                    :
PAN AMERICAN GROUP, LLC,                            :
                                                    :
                       Defendant.                   :
                                                    :


                   DEFENDANT PAN AMERICAN GROUP, LLC’S
            MOTION TO COMPEL ARBITRATION AND DISMISS COMPLAINT

       Defendant Pan American Group LLC (“Defendant” or “PAN”) hereby respectfully

moves this Court for an Order compelling the parties to arbitration and dismissing the action at

hand, and states as follows:

       1.      On or about March 24, 2021, Plaintiff Tammy McCoy (“Plaintiff” or “McCoy”)

filed a Complaint and Jury Demand against Defendant, alleging causes of action arising out of

her employment with Defendant. See a copy of Plaintiff’s Complaint and Jury Demand, attached

hereto as Exhibit A.

       2.      Defendant is a franchisee of a chain of cafes operating as Panera. Panera, through

its wholly owned subsidiaries, collectively franchises Panera restaurants across the country,

including the Panera café at which McCoy was employed in Pleasant Hills, Pennsylvania (also

known as the “Southland” location).

       3.      Plaintiff is a former employee of PAN, who was employed as a Restaurant Staff

Associate at PAN’s Southland location, from on or about October 10, 2019 until her voluntary

resignation in or about August 2020.

                                                1
         Case 2:21-cv-00389-CCW Document 7 Filed 05/24/21 Page 3 of 10




       4.      At the time of PAN’s consideration of McCoy for hire, PAN required all

applicants for employment, including McCoy, to register for a unique, password-protected

account on an online portal to apply or re-apply for any position with PAN (the “talentReef

Portal”). See the Declaration of Casey Brozack In Support of Defendant’s Motion to Compel

Arbitration and Dismiss Complaint (“Brozack Declaration”), attached hereto as Exhibit B, at

Paragraphs 4 through 6.

       5.      On October 10, 2019, McCoy was required to access onboarding documents and

submit employment information through her talentReef Portal account, at the time she

commenced employment with PAN. See Exhibit B, at Paragraph 7.

       6.      On October 10, 2019, McCoy reviewed and accepted, among other onboarding

documents, an Employee Handbook and Dispute Resolution Program Booklet using her

talentReef Portal account. Id.

       7.      PAN’s Dispute Resolution Program (“DRP” or “Dispute Resolution Agreement”)

was a condition of McCoy’s employment, executed as a contractual agreement between McCoy

and PAN. See Exhibit B, wherein a copy of McCoy’s executed DRP Booklet is attached to the

Brozack Declaration as “Exhibit A.”

       8.      The DRP made clear that dispute resolution procedures contained therein

provided the mandatory and exclusive means by which an employee should resolve any claims

she may have against PAN, providing in pertinent part:

       THIS PROGRAM IS A CONDITION OF YOUR EMPLOYMENT AND IS
       THE MANDATORY AND EXCLUSIVE MEANS BY WHICH DISPUTES
       BETWEEN YOU AND THE COMPANY MAY BE RESOLVED, SO READ
       THE INFORMATION IN THIS PROGRAM BOOKLET CAREFULLY.

       When you have a work-related problem, follow the steps listed below in this
       policy.




                                               2
         Case 2:21-cv-00389-CCW Document 7 Filed 05/24/21 Page 4 of 10




       See Exhibit B, at “Exhibit A,” Page 1.

       9.      PAN’s DRP provides a four-step process for resolving workplace problems,

which includes a provision for mandatory arbitration of work-related issues involving a legally

protected right. The DRP provides, in pertinent part:

       Step 4: ARBITRATION
       If you have a work-related problem that involves one of your legally protected
       rights, which has not been resolved through the earlier steps, you may request
       Arbitration. In Arbitration, an outside neutral expert chosen and agreed upon by
       you and the Company, called an “arbitrator”, becomes involved in the resolution
       process. He or she listens to the facts, then makes a final binding decision and
       awards any damages, just like a judge in a court of law. Arbitration is less formal
       than conventional court litigation but is clearly established and governed by rules
       and standards of conduct, which are designed to assure due process of law is fully
       protected. The goal of Arbitration is to provide effective and efficient problem
       resolution.

       Here is how the Arbitration process works:

       1. Request Arbitration. If you believe you have a legal claim, you may request
          that your claim go to Arbitration. Note that your request for arbitration must
          be made within the applicable statute of limitations for your underlying claim.
          The arbitration will be conducted by the AAA or any similar organization
          mutually acceptable to you and the Company The arbitration will be
          conducted under the AAA’s “National Rules for the Resolution of
          Employment Disputes”, which are in effect at the time of the demand for
          arbitration is filed. The rules can be obtained from the AAA’s website at
          www.ADR.org or from the Company upon request.

       2. The arbitration agency selected (the “agency”) will then bill you and the
          Company each a filing fee. Your portion of that fee is limited to $215.00. The
          Company will pay the balance of the agency’s initial filing fee and will pay
          the arbitrator’s fee. If you establish that you cannot pay the filing fee, the
          Company will pay your portion of the fee.

       3. A hearing is set. The arbitrator will schedule a date, time and place for a
          hearing. During this hearing, both you and the Company present the pertinent
          facts, documents, and witnesses. You may hire a lawyer to participate in the
          Arbitration hearing with you. The hearing will be conducted in the community
          where you were employed or in another mutually agreeable location.

       4. A decision is made. Based on the information presented and the facts
          gathered, the arbitrator will make a final binding decision in writing that will
          set forth the essential findings and conclusions on which the award is based.


                                                3
          Case 2:21-cv-00389-CCW Document 7 Filed 05/24/21 Page 5 of 10




              The decision of arbitrator shall have a final and binding effect in any related
              litigation. If you win, the arbitrator can award you anything you might seek
              through a court of law. By using Arbitration, your rights are protected, and
              damages can be paid if those rights have been violated.

        See Exhibit B, at “Exhibit A,” Pages 2 – 3.

        10.      The DRP further expressly provides a description of claims subject to arbitration,

stating, in pertinent part:

        CLAIMS SUBJECT TO ARBITRATION

        Claims and disputes subject to arbitration include all those legal claims you may
        now or in the future have against the Company or against its officers, directors,
        shareholders, employees or agents, including claims related to any Company
        employee benefit program or against its fiduciaries or administrators (in their
        personal or official capacity), and all claims that the Company may now or in the
        future have against you, whether or not arising out of your employment or
        termination, except as expressly excluded under the “Claims Not Subject to
        Arbitration” section.

        Legal claims that are subject to arbitration include, but are not limited to:

        • claims for wages or other compensation;
        […]
        • tort claims (including, but not limited to, claims for physical, mental or
        psychological injury, but excluding statutory workers compensation claims);
        • claims for wrongful termination;
        • claims for sexual or other illegal harassment or discrimination (including, but
        not limited to, claims based on race, sex, sexual orientation, religion, national
        origin, age, medical condition or disability whether under federal, state or local
        law);
        […]
        • claims for a violation of any other non-criminal federal, state or other
        governmental law, statute, regulation or ordinance; and
        • claims for retaliation under any law, statute, regulation or ordinance.

        See Exhibit B, at “Exhibit A,” Page 3.

        11.      The DRP further explains that while the agreement to arbitrate does not preclude

McCoy from pursuing an administrative claim with any state, local, or federal agency, the

agreement does preclude McCoy from personally pursuing court litigation of any such claim.

The DRP states, in pertinent part:


                                                    4
         Case 2:21-cv-00389-CCW Document 7 Filed 05/24/21 Page 6 of 10




       Your agreement to adhere to this Dispute Resolution Program does not prohibit
       you from pursuing an administrative claim with the National Labor Relations
       Board, any state or federal department of labor, state or local Fair Employment
       Practice Agencies, or the United States Equal Employment Opportunity
       Commission. This Agreement, does, however, preclude you from personally
       pursuing court action regarding any such claim.

       See Exhibit B, at “Exhibit A,” Page 3 (emphasis added).

       12.     On or about October 10, 2019, while onsite at PAN’s Southland location, McCoy

was provided with the opportunity to review PAN’s onboarding documents, including the DRP,

using her talentReef Portal account. See Exhibit B, at Paragraph 4 – 6.

       13.     Accordingly, McCoy reviewed the DRP using her individual talentReef Portal

account and acknowledged her acceptance of the DRP by way of an electronic signature. See

Exhibit B, at “Exhibit A,” Page 11; see also Exhibit B, at Paragraphs 6 – 8.

       14.     McCoy’s now brings before this Court two causes of action for: (1) alleged

harassment and discrimination on the basis of religion in violation of Title VII, and (2) alleged

harassment, discrimination, and retaliation on the basis of religion in violation of the

Pennsylvania Human Relations Act.

       15.     Accordingly, Plaintiff’s claims fall squarely within the arbitration provisions of

the DRP executed by the parties. See Exhibit B, at “Exhibit A,” Page 3.

       16.     Here, Plaintiff has chosen to ignore her contractual obligations to arbitrate her

claims and proceeded directly to court for relief.

       17.     The Federal Arbitration Act provides for the enforcement of a provision in any

written contract “evidencing a transaction involving commerce to settle by arbitration a

controversy thereafter arising out of such contract or transaction.” Such a provision submitting

the parties to arbitration “shall be valid, irrevocable, and enforceable, save upon such grounds as

exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2.



                                                  5
          Case 2:21-cv-00389-CCW Document 7 Filed 05/24/21 Page 7 of 10




        18.    Here, the executed Dispute Resolution Agreement evidences a transaction

involving commerce and submits the parties to mandatory arbitration of any controversy that

arises out of the parties’ relationship under the contract, specifically including McCoy’s statutory

claims under Title VII and the Pennsylvania Human Relations Act.

        19.    Therefore, in accordance with McCoy’s contractual obligations to arbitrate her

claims, as provided by the executed Dispute Resolution Agreement and enforced by the Federal

Arbitration Act, McCoy’s claims must be resolved in mandatory arbitration, and this court action

should be dismissed.

        20.    On April 30, 2021, counsel for Defendant made a good faith effort to confer with

Plaintiff’s counsel, by way of written correspondence, to determine whether the identified

pleading deficiency (specifically the issue of mandatory arbitration) may be cured by

amendment, obviating Defendant’s intended Motion to Compel Arbitration and Dismiss

Complaint. On May 6, 2021, Plaintiff declined Defendant’s request to move this action into

arbitration.

        WHEREFORE, Defendant Pan American Group LLC respectfully requests that:

               A.      This Court enter an Order compelling this Action to arbitration pursuant to

                       the governing Dispute Resolution Agreement duly executed by the Parties;

               B.      This Court enter an Order dismissing this Action, or in the alternative

                       staying proceedings pending arbitration; and

               C.      For all other such further relief as the Court deems necessary and proper.


                                              Respectfully submitted,

                                              STEVENS & LEE, P.C.

Dated: May 24, 2021                           By: /s/ Lisa M. Scidurlo



                                                 6
Case 2:21-cv-00389-CCW Document 7 Filed 05/24/21 Page 8 of 10




                           Lisa M. Scidurlo, Esq.
                           620 Freedom Business Center, Suite 200
                           P. O. Box 62330
                           King of Prussia, PA 19406
                           Telephone: (610) 205-6042
                           Facsimile: (610) 988-0870

                           Counsel for Defendant
                           Pan American Group LLC




                              7
         Case 2:21-cv-00389-CCW Document 7 Filed 05/24/21 Page 9 of 10




                         RULE 12(b) MOTION CERTIFICATION
       I hereby certify that, prior to filing the foregoing Motion, counsel for Defendant made a

good faith effort to confer with the nonmoving party to determine whether the identified pleading

deficiency may be cured by amendment.



                                             STEVENS & LEE, P.C.

Dated: May 24, 2021                          By: /s/ Lisa M. Scidurlo

                                             Lisa M. Scidurlo, Esq.
                                             620 Freedom Business Center, Suite 200
                                             P. O. Box 62330
                                             King of Prussia, PA 19406
                                             Telephone: (610) 205-6042
                                             Facsimile: (610) 988-0870

                                             Counsel for Defendant
                                             Pan American Group LLC
        Case 2:21-cv-00389-CCW Document 7 Filed 05/24/21 Page 10 of 10




                                CERTIFICATE OF SERVICE
       I hereby certify that on this 24th day of May, 2021, a true and correct copy of the

foregoing Motion, with all supporting papers, including the Brief in Support of Defendant’s

Motion to Compel Arbitration and Dismiss Complaint, was served via CM/ECF upon the

following counsel of record:

                                   Michael J. Bruzzese, Esq.
                                    2315 Koppers Building
                                     436 Seventh Avenue
                                     Pittsburgh, PA 15219
                                        (412) 281-8676


                                             STEVENS & LEE, P.C.

Dated: May 24, 2021                          By: /s/ Lisa M. Scidurlo

                                             Lisa M. Scidurlo, Esq.
                                             620 Freedom Business Center, Suite 200
                                             P. O. Box 62330
                                             King of Prussia, PA 19406
                                             Telephone: (610) 205-6042
                                             Facsimile: (610) 988-0870

                                             Counsel for Defendant
                                             Pan American Group LLC
